Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 30, 1975, convicting him of attempted rape in the first degree, sexual abuse in the first degree, attempted sexual misconduct, burglary in the second degree, and assault in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The trial, as conceded by the People, was permeated with error. The arresting officer’s testimony about the filing of other complaints charging defendant with unrelated sexual crimes should not have been admitted as it unduly biased the jury and deprived defendant of a fair trial (see People v Molineux, 168 NY 264). It was also improper to limit the cross-examination of the sole complainant as to her motive. That ruling violated defendant’s constitutional right to confront the witnesses against him (see Davis v Alaska, 415 US 308, 316). With commendable candor, the brief of the District Attorney concedes that a reversal and new trial are required in this case. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.